Citation Nr: 0621676	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-26 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for lipomas.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from March 1980 to 
June 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
January 2003, a statement of the case was issued in July 
2003, and a substantive appeal was received in August 2003.

The Board notes that the June 2003 statement of the case 
indicates that the RO would begin development of a claim for 
a left arm condition.  However, the record does not reflect 
any further development or correspondence with the veteran 
regarding this claim.  Therefore, this matter is referred to 
the RO for its consideration.

The veteran requested a local Board hearing in his August 
2003 VA Form-9.  However, the Board notes that the veteran 
withdrew his hearing request in a September 2005 hearing 
confirmation letter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is necessary before 
adjudication can proceed in this matter.  Specifically, the 
Board notes that the record contains a May 2003 VA treatment 
note that indicates the veteran has twice been denied Social 
Security Administration (SSA) disability benefits.  The 
veteran's representative notes in the July 2006 informal 
hearing presentation that the SSA records connected to these 
disability benefit applications may contain evidence linking 
the lipomas to service.  Specifically, the representative 
contends that the records may have evidence demonstrating 
treatment for lipomas since the veteran was discharged from 
service.  However, no steps were taken by the RO to contact 
SSA and obtain these records.  Seeing as records supportive 
of the veteran's claims might be in the possession of the 
SSA, the RO should obtain any records pertaining to the 
veteran's denials of SSA disability benefits, to include the 
medical records on which the SSA's disability determination 
was made, pursuant to 38 C.F.R. § 3.159(c)(2), which requires 
VA to obtain relevant records in the custody of a Federal 
department or agency.  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Although the veteran was provided 
notice for the first three elements of a service connection 
claim in accordance with the VCAA, no notice of the degree of 
disability and effective date of the disability was furnished 
to the veteran in this case.  On remand, appropriate action 
should be taken.

Accordingly, the case is REMANDED for the following action:

1.	Obtain copies of the SSA decisions 
denying the veteran disability benefits 
and copies of the records on which SSA 
based the denials of benefits.  Any 
subsequent disability determinations, 
as well as the records upon which those 
determinations were made, should also 
be requested.

2.	Provide the veteran all notice and duty 
to assist obligations with regard to 
the veteran's claims for service 
connection for lipomas.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126.  In this regard, the 
veteran must be provided a notice 
letter and specifically told of the 
information or evidence he needs to 
submit to substantiate his claim, as 
well as the information or evidence 
that VA will obtain, if any.  38 
U.S.C.A. § 5103(a); see also Dingess v. 
Nicholson, 19 Vet.App. 473 (2006).  The 
veteran must also be asked to submit 
all pertinent information or evidence 
in his possession.  38 C.F.R. § 3.159.

3.	After completion of the above and any 
other development deemed necessary, 
review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought 
are granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


